     JOHN L. BURRIS, ESQ. SBN 69888
 1   ADANTE D. POINTER, ESQ., SBN 236229
     LATEEF H. GRAY, ESQ., SBN 250055
 2   MELISSA C. NOLD, ESQ., SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile:    (510) 839-3882
 6   Attorneys for Plaintiffs
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10

11   C.R., et. al,                                       Case No. 3:16-cv-3742
12           Plaintiffs,                                 MOTION IN LIMINE NO. 1 TO EXCLUDE
                                                         DECEDENT’S CRIMINAL HISTORY
13           vs.
14   CITY OF ANTIOCH, et al.                             Pre-Trial Conference: February 15, 2019
                                                         Time:                 2:00 p.m.
15           Defendants.
                                                         Honorable Judge Jon S. Tigar
16

17

18
                           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
19
             PLEASE TAKE NOTICE THAT Plaintiffs, C.R. and I.R., by and through their Guardian Ad
20
     Litem Brionna Smith, Rachell Rucks, Debra Moore, and J.R., by and through her Guardian Ad Litem
21
     Jasmine Williams (for the purpose of this motion, “Plaintiffs”) hereby move in limine for an order
22
     excluding any evidence, testimony, argument, or reference at trial to information not known to or
23
     relied upon by the Defendant officers at the time of the incident. This motion specifically targets the
24
     following categories:
25
                   •   Any and all documents, recordings, statements, observations, references, witness,
26
                       evidence or argument about Decedent Rucks’ criminal history, history of incarceration
27
                       and/or prior police contacts.
28

                                                          1
 1          This Motion is based on three independent rationales. This first is that these categories are
 2   simply not relevant, since Defendants were not aware of this information at the time of the incident
 3   and/or denied that any such knowledge impacted their decision making and/or ultimate decision to

 4   detain Mr. Rucks. Second, any argument that Mr. Rucks had previously engaged in a particular

 5   conduct and would therefore behave in a particular way on the date of the incident would involve an

 6   improper inference based on Rucks’ alleged character. Third, the probative value of any prior criminal

 7   conduct would be substantially outweighed by a danger of unfair prejudice, confusing the issues,

 8   misleading the jury and would also necessitate a mini-trial about alleged prior conduct that has nothing

 9   to do with the subject incident. Plaintiffs’ rationales are set forth in greater detail below.

10          This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities, the

11   records and files of this Court, and upon such other oral and documentary evidence as may be

12   presented at the time of the hearing.

13
     Respectfully submitted,
14
     Dated: February 5, 2019                                   The Law Offices of John L. Burris
15

16                                                             /s/Melissa C. Nold
                                                               ______________________________
17
                                                               Melissa C. Nold
18                                                             Attorneys for Plaintiffs

19
20

21

22

23

24

25

26

27

28

                                                           2
 1                            TABLE OF CONTENTS
 2

 3                                                          Page No.

 4   NOTICE OF MOTION ………………………………………………………..               1-2

 5   TABLE OF CONTENTS ………………………………………………………                3

 6   POINTS AND AUTHORITIES ………………………………………………...           6

 7       I.     INTRODUCTION ………………………………………………             6

 8       II.    DISCUSSION …………………………………………………...           6

 9              A.   Relevance ………………………………………………..         7

10              B.   Unfair Prejudice……..…………………………………...   8

11              C.   Character Evidence ………..……………………………    8

12       III.   CONCLUSION …………………………………………………              9

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      3
                            MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.      INTRODUCTION

 3
             This case arises from the death of Decedent Rakeem Rucks. Plaintiffs contend that Defendants
 4
     Kidd, Brogden and Smith used excessive force in violation of Rakeem Rucks’ Constitutional rights.
 5
     Plaintiffs’ first motion in limine targets certain categories of information not known to Defendants at
 6
     the time of the incident and/or information known to Defendants which they have denied impacted
 7

 8   their decision making. The principle behind this motion is simple: if Defendant did not know the

 9   subject information at the time of their encounter with Decedent and/or have admitted that the

10   information in dispute did not impact their ultimate decision to detain Mr. Rucks, then it will not tend
11   to make their conduct more or less reasonable. Accordingly, it should be excluded as irrelevant.
12
             The specific categories of information targeted by this motion include:
13

14              •   Any and all documents, recordings, statements, observations, references, witness,
15                  evidence or argument about Decedent Rucks’ prior criminal history, including but not
16                  limited to:
17                      o Prior arrests;

18                      o Prior convictions;

19                      o Dates of incarceration;

20                      o Prior police contacts.

21           For the reasons set forth below, these facts, which were not known to Defendants before their

22   interaction with Decedent, are irrelevant because they do not make the individual Defendants’ conduct
23   any more or less reasonable and amount to improper character evidence and are certainly more
24
     prejudicial than probative.
25

26

27

28

                                                         4
                                                 II. ARGUMENT
 1

 2          A. Evidence of Decedent Rucks’ History is Not Relevant

 3           From the moment the United States Supreme Court first decided the Fourth Amendment

 4   reasonableness standard in police death cases, lower courts and juries have been required to confine
 5   their inquiry to the information known to the officer at the time of the use of force. See Graham v.
 6
     Connor, 490 U.S. 386, 396 (1989). “The clarity of hindsight cannot provide the standard for judging
 7
     the reasonableness of police decisions made in uncertain and often dangerous circumstances.”
 8
     Tennessee v. Garner, 471 U.S. 1, 26 (1985).
 9

10          Adhering to the parameters set forth by the Court on this issue is of the utmost importance

11   because it maintains an essential balance and protects both law enforcement officers and the public.

12   See Tennessee v. Garner, 471 U.S. 1, 25-26 (1985) (the Fourth Amendment requires the “careful
13
     balancing of the important public interest in crime prevention and detection and the nature and quality
14
     of the intrusion upon legitimate interests of the individual.”), citing United States v. Place, 462 U.S.
15
     696, 703 (1983). In Glenn v. Washington Cnty., 673 F.3d 864, 873 (9th Cir. 2011), the Ninth Circuit
16
     reiterated that information unknown to an officer at the time of his use of force – or information
17

18   acquired after the incident by investigators or during discovery – cannot be considered. In Glenn,

19   officers used a beanbag gun to shoot a man with a knife who was threatening suicide. Unknown to the
20   shooting officer at the time of the incident, a witness told a 911 operator that the suspect “was
21
     threatening to kill everybody” and might “run at the cops with a knife.” Id. The Ninth Circuit flatly
22
     rejected the District Court’s “suggestion that, …these statements provide ‘uncontroverted evidence
23
     demonstrat[ing] that the officers’ safety concerns were not at odds with information provided to law
24

25   enforcement.” Glenn v. Case Washington Cnty., 673 F.3d 864, 873, n.8 (9th Cir. 2011). The Court

26   reiterated that “[w]e cannot consider evidence of which the officers were unaware—the prohibition

27   against evaluating officers' actions ‘with the 20/20 vision of hindsight’ cuts both ways.” Id., citing
28

                                                          5
     Graham, 490 U.S. at 396. Accordingly, juries in the Ninth Circuit are expressly instructed that they
 1

 2   “must judge the reasonableness of a particular use of force from the perspective of a reasonable officer

 3   on the scene” at the time of the use of force “and not with the 20/20 vision of hindsight.” Id.; Ninth

 4   Circuit Model Jury Instruction 9.22; Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir.2001).
 5          The Ninth Circuit Model Instruction for excessive force claims further informs the jury, “the
 6
     reasonableness of a seizure must be assessed by carefully considering the objective facts and
 7
     circumstances that confronted the arresting officers.” Ninth Circuit Model Jury Instruction 9.22; citing
 8
     Smith v. City of Hemet, 394 F.3d 689, 701 (9th Cir. 2005). Furthermore, “evidence of other crimes or
 9

10   wrong acts is not looked upon with favor and must be carefully scrutinized to determine probative

11   value.” United States v. Aims Back, 588 F.2d 1283, 1287 (9th Cir. 1986). Relevant evidence is only

12   that “evidence having [a] tendency to make the existence of any fact that is of consequence to the
13
     determination of the action more probable or less probable than it would be without the evidence.”
14
     FED. R. EVID. 401. Evidence that is not relevant is not admissible. FED. R. EVID. 402.
15
            In light of how the jury will be instructed and given the great weight of Supreme Court and
16
     Ninth Circuit authority on this issue, permitting the jury to learn about Decedent Rucks’ criminal
17

18   history and contacts with law enforcement, which were unknown and/or not relied upon by Defendants

19   at the time they made the decision to unlawfully use excessive force, including deadly force, against
20   Decedent Rucks, would be totally improper.
21
            At deposition, Defendant Kidd claimed to recognize Decedent Rucks from a prior incident.
22
     (Kidd Depo, pgs. 63-68) Defendant Kidd initially stated that the prior incident information was one of
23
     the many facts impacting his decision to detain Rucks, but later admitted that based on the totality of
24

25   the circumstances he would have detained Mr. Rucks even if he didn’t possess that knowledge of the

26   prior incident. (Kidd Depo, 63-68) Further, Defendant Brogden denied under oath that his actions

27   towards Decedent Rucks were based on Officer Kidd’s prior knowledge of Mr. Rucks. (Brodgen
28

                                                         6
     Depo, pg. 53). However, none of the Defendants, besides Defendant Kidd, claimed any prior
 1

 2   knowledge of Decedent Rucks. Defendants cannot now choose to defend themselves based on

 3   information that they have already admitted did not impact their ultimate decision to detain Decedent

 4   Rucks.
 5            In addition, since this type of evidence is not relevant to the jury’s reasonableness
 6
     determination, any probative value would be substantially outweighed by the risk of unfair prejudice,
 7
     e.g. that the jury would rest its decision on an improper basis and judge incidents with 20/20 hindsight.
 8
              B. Evidence of Decedent Rucks’ Criminal History and Prior Contacts with Law
 9
                 Enforcement is Unfairly Prejudicial
10
              Plaintiffs submit that Decedent Rucks’ criminal history and prior contacts with law
11
     enforcement have absolutely no probative value. Defendants were responding to a call for service in
12
     which the Decedent was both the victim and reporting party, having told dispatchers that armed men
13

14   were chasing him. Nevertheless, if there is any probative value to this evidence, it is substantially

15   outweighed by the extreme danger of unfair prejudice.
16            Accordingly, it should be excluded under Rule 403 of the Federal Rules of Evidence. Rule 403
17
     excludes even relevant evidence “if its probative value is substantially outweighed by the danger of
18
     unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
19
     waste of time, or needless presentation of cumulative evidence.” “Unfair prejudice” means “undue
20

21   tendency to suggest decision on an improper basis, commonly, though not necessarily, an emotional

22   one.” United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000); Larez v. City of Los Angeles, 946

23   F.2d 630, 642 n.5 (9th Cir. 1991) (noting that evidence is likely to inflame the jury if it tends to evoke
24   a juror’s anger or punitive impulses). In Wilson v. City of Chicago, 6 F.3d 1233 (7th Cir.1993), the
25
     Seventh Circuit found that it was improper in a civil rights case against interrogating officers for the
26
     district court to admit plaintiff's criminal history—turning the “trial of the defendants into a trial of the
27
     plaintiff.” Likewise, it would not be proper in this case for Decedent Rucks’ criminal history to be
28

                                                           7
     used to turn a trial of the defendants into a trial of Decedent Rucks’ past. Also, admission of his
 1

 2   criminal history and prior contacts with law enforcement poses a substantial risk of leading to

 3   “litigation of collateral issues, thereby creating a side issue which might distract the jury from the main

 4   issues.” Blancha v. Raymark Industries, 972 F.2d 507, 516 (3d Cir. 1992); Rockwell v. Yukins, 341
 5   F.3d 507, 513 (6th Cir. 2003) (en banc); Arlio v. Lively, 474 F.3d 46, 53 (2d Cir. 2007).
 6
            The primary factual dispute in this case is whether Defendants’ conduct was objectively
 7
     reasonable under the circumstances. Decedent Rucks is not on trial and his alleged prior conduct does
 8
     not bear on the reasonableness of Defendants’ decision to force Mr. Rucks’ head into the dirt with a
 9

10   knee, for more than 10 minutes, while he was handcuffed and in a figure four leg lock. If Defendants

11   are permitted to introduce evidence of Decedent Rucks’ criminal history and prior contacts with law

12   enforcement, or prior bad acts, then that will compel Plaintiffs to explain the circumstances of these
13
     acts or otherwise to try to mitigate their prejudicial impact. This will significantly increase the length
14
     of trial and distract the jury from its central tasks and will unduly consume this Court’s and the jury’s
15
     time. Furthermore, Defendants have not identified any witnesses prepared to testify to the prior
16
     incident with Mr. Rucks, to which Defendant Kidd was only partially knowledgeable.
17

18          For all the above reasons, Decedent Rucks’ criminal history and prior contacts with law

19   enforcement should be excluded. In the alternative, if the Court determines that all or some of this
20   highly inflammatory evidence may be potentially relevant, the Court should hold a brief hearing
21
     outside the presence of the jury under Rule 104(a) to establish relevance, foundation, and any
22
     appropriate limits on its use before the jury is permitted to hear any of it.
23
             C. Decedent Rucks’ Criminal History and Prior Contacts with Law Enforcement are
24              Improper Character Evidence
25
             “Evidence of a person's character or character trait is not admissible to prove that on a
26
     particular occasion the person acted in accordance with the character or trait.” Fed. R. Evid. 404(a)(1).
27
     Plaintiffs also contend that any reference to Decedent Rucks’ criminal history or prior contacts with
28

                                                           8
     law enforcement at trial would suggest an improper inference based on character evidence, to the
 1

 2   extent that the jury might infer that because Decedent Rucks allegedly engaged in bad conduct on a

 3   prior occasion he necessarily did so during the course of the incident at bar thereby giving the officers

 4   probable cause to believe that he had committed a crime on the date in question or was deserving of
 5   his fate, when in fact he called the police to help him. See, generally, Evans v. City of San Diego, 913
 6
     F. Supp. 2d 986, 992-93 (S.D. Cal. 2012) (in false arrest case, evidence of plaintiff’s conduct outside
 7
     the time frame of the arrest is inadmissible character evidence). Since any evidence of Decedent
 8
     Rucks’ criminal history and prior contacts with law enforcement would require an inference as to
 9

10   Decedent Rucks’ character to make it relevant, it is inadmissible.

11                                                 III. CONCLUSION

12          For the foregoing reasons, the Court should grant Plaintiffs’ Motion In Limine to exclude all of
13
     Mr. Rucks’ character evidence and/or information unknown to Officers at the time of the incident and
14
     any information Defendants admit did not impact their decision making during the incident.
15

16   Dated: February 5, 2019                                 The Law Offices of John L. Burris
17

18
                                                             __/s/Melissa C. Nold
19                                                           Melissa C. Nold
                                                             Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28

                                                         9
